J-S04011-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    KEVIN PATTERSON                            :
                                               :
                       Appellant               :   No. 1153 EDA 2021

               Appeal from the PCRA Order Entered May 17, 2021
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-1301910-2006


BEFORE:      BENDER, P.J.E., MURRAY, J., and STEVENS, P.J.E.*

MEMORANDUM BY BENDER, P.J.E.:                       FILED FEBRUARY 18, 2022

        Appellant, Kevin Patterson, appeals pro se from the post-conviction

court’s May 17, 2021 order denying, as untimely, his petition filed under the

Post Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546.             Herein,

Appellant alleges that he has satisfied the newly-discovered fact exception to

the PCRA’s one-year time-bar, thus entitling him to an evidentiary hearing

and/or a new trial. After careful review, we affirm.

        This Court previously summarized the facts of Appellant’s case, as

follows:

        On September 6, 2006, Appellant’s co-defendant, Kelly Seddon,
        was working as a prostitute for Appellant. At about 1:30 a.m.[,]
        Ms. Seddon came into contact with the victim[,] who was coming
        out of a bar near the intersection of Howard and Norris Streets in
        Philadelphia. Prior to seeing the victim, Appellant had told Ms.
        Seddon that he needed $50 to pay a drug debt. Upon seeing the
____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S04011-22


     victim, Ms. Seddon twice propositioned him for a “date.”       Both
     times the victim responded [by] saying[,] “I don’t date.”

     Ms. Seddon then saw Appellant[,] who told her that the victim
     looked like a good target to be robbed. Appellant and Ms. Seddon
     followed the victim to Howard Street where Appellant came upon
     the victim and violently threw him against a wall, causing the
     victim to strike his head. The victim fell face first to the ground.
     While the victim was on the ground, Appellant and Ms. Seddon
     went through the victim’s pockets and wallet, taking money and
     his watch.

     Appellant and Ms. Seddon then went to nearby steps where they
     sat and smoked crack. After Appellant and Ms. Seddon separated,
     Ms. Seddon feared for the victim’s safety enough that she went
     around the corner to a pay phone at Front and Susquehanna
     Streets and called 911.

     Police Officer Michael Cappo responded to the radio call and found
     the victim lying face down on the sidewalk. He was still alive, but
     blood was coming out of the back of his head. His breathing was
     shallow and he was making gurgling noises. Officer Cappo stayed
     with the victim until rescue came. The officer then followed rescue
     to the hospital and remained there until the victim was
     pronounced dead less than an hour later.

     Police Sergeant James Boone also responded to the radio call.
     After observing the scene, he obtained information as to the
     source of the 911 call and went to the pay phone. Less than a
     minute after he arrived, Ms. Seddon came from around the corner
     and asked if the man was okay. Sergeant Boone then had her
     transported to the detectives to give a statement.

     In her 911 call[,] and in her police interview taken by Detective
     Henry Glenn shortly after the incident, Ms. Seddon said that the
     killing was committed by two Hispanic males. She also identified
     a photograph of an African-American male. However, Detective
     Glenn later determined that the male identified by Ms. Seddon
     could not have been involved in the crime, as he was in custody
     at the time. On June 16, 2006, Ms. Seddon was brought back for
     a second interview. In that interview she told a slightly different
     version, implicating Appellant with the Hispanic males. She
     identified Appellant’s photograph and said that she knew him as
     “Donald.”

     As a result of that statement, the police brought Appellant and Ms.

                                    -2-
J-S04011-22


     Seddon in for further questioning. They were in separate rooms
     and initially neither knew that the other was there. After being
     made aware that Ms. Seddon was in another room and after
     receiving his Miranda warnings, Appellant gave a statement to
     Detective Glenn. In that statement, Appellant admitted to being
     with Ms. Seddon; to following the victim; to pushing him to the
     ground; and to sharing the proceeds of the robbery. Appellant
     further stated that the idea to rob the victim was Ms. Seddon’s[,]
     and that it was Ms. Seddon who went into the victim’s pockets and
     took $150 and a watch. Appellant stated that they used the
     money to purchase drugs[,] which they split.

Commonwealth       v.   Patterson,    No.   2205   EDA    2008,   unpublished

memorandum at 1-4 (Pa. Super. filed Oct. 19, 2010).

     After Appellant provided his inculpatory statement to Detective Glenn,

Ms. Seddon was questioned by Detective Glenn and Detective James Pitts. As

the Commonwealth explains,

     [Ms. Seddon] admitted that portions of both of her earlier
     statements were lies.        According to [Ms.] Seddon’s third
     statement, she and “Donald” were getting high outside near the
     bar when the[y] saw the victim walking down the street. “Donald”
     identified the victim as a “good target” and said, “[L]et’s get this
     guy.” He approached the victim, threw him against the wall, and
     hit him in the face. The victim briefly fought back, and “Donald”
     pushed him against the wall again. “Donald” returned to [Ms.]
     Seddon, and they did another hit of crack-cocaine. [Ms.] Seddon
     then saw the victim fall onto the sidewalk. She and “Donald”
     returned to the fallen victim and began looking through his
     pockets. [Ms.] Seddon took the victim’s wallet, found it to be
     empty, and put it back. “Donald” took a dollar from the victim’s
     pocket and a watch from his wrist. As the victim lay on the ground
     moaning, they left to get high again in a nearby park. [Ms.]
     Seddon then went to the Chinese restaurant alone, while “Donald”
     went to a nearby intersection to buy more crack-cocaine.
     “Donald” returned to [Ms.] Seddon and gave her four crack rocks,
     and they parted ways.         [Ms.] Seddon called 9-1-1 from a
     pay[]phone on the corner of Front and Susquehanna Streets and
     told the operator the victim’s location and that he had been beaten
     up. []N.T. [Trial,] 5/8/08, [at] 124–25[].


                                     -3-
J-S04011-22



Commonwealth’s Brief at 7-8.

     At trial, Ms. Seddon
     testified that she had entered a negotiated guilty plea to third-
     degree murder, robbery, and criminal conspiracy in exchange for
     the Commonwealth[’s] recommending that she be sentenced to
     ten to twenty years of imprisonment, contingent on her testifying
     against [Appellant]. [Ms.] Seddon’s testimony about the crime
     was consistent with her third statement to Detectives Glenn and
     Pitts. While testifying, however, she provided additional details
     that were not in any of her previous statements, including that
     when they left the crime scene to get high, [Appellant] threatened
     to kill her if she told anyone about their crime. [Ms.] Seddon
     testified that she lied in her 9-1-1 call and first two statements
     when she identified “two Hispanic males” as the perpetrators and
     her friend as “Pete Hopkins” because she was “scared and high.”
     She neither mentioned Detective Pitts[,] nor alleged that he had
     coerced her third statement. []N.T. [Trial] … [at] 73–83, 98, 124–
     25[].

     The Commonwealth also introduced [Appellant’s] signed
     confession into evidence through Detective Glenn’s testimony.
     [Id. at] 180–92[].

Commonwealth’s Brief at 9.

     Based on this evidence, a jury convicted Appellant on May 12, 2008, to

third-degree murder, robbery, and criminal conspiracy. He was acquitted of

second-degree murder. On July 8, 2008, the court sentenced Appellant to an

aggregate term of 18 to 36 years’ imprisonment.     He filed a timely direct

appeal and, after this Court affirmed his judgment of sentence, our Supreme

Court denied his subsequent petition for permission to appeal.            See

Commonwealth v. Patterson, 15 A.3d 532 (Pa. Super 2010) (unpublished

memorandum), appeal denied, 20 A.3d 1211 (Pa. 2011).




                                   -4-
J-S04011-22



      Appellant thereafter filed a timely, pro se PCRA petition on February 13,

2012. Therein, he claimed, inter alia, that he had lied about being involved in

the crime “because [he] was highly upset because of [Ms.] S[e]ddon[’s]

putting [him] in her crime[, when] she knew [Appellant] was not with her.”

Pro Se PCRA Petition Affidavit, 2/13/12, at 1. Appellant claimed that Detective

Glenn “made [him] sign the statement” and that “he made [Ms. Seddon] sign

the statement[,] as well.” Id. He also attested that he “was told to sign the

papers for a deal.” Id. The PCRA court appointed Appellant counsel, who

filed a petition to withdraw rather than an amended petition on Appellant’s

behalf.   On August 22, 2014, the PCRA court denied Appellant’s petition

without a hearing. He did not appeal.

      On January 19, 2021, Appellant filed the pro se PCRA petition that

underlies his present appeal. Therein, Appellant claimed that he had received

“information[,] … supplied to [him] by the District Attorney’s Office[,]” that

“Detective Pitts was under investigation for being engaged in misconduct,

coercion, corruption, [making] false claims to authorities, … produc[ing] false

evidence, and us[ing] coercive tactics to manipulate cases.”          Pro Se PCRA

Petition, 1/19/21, at 4.        He claimed that Detective Pitts’ misconduct

constituted governmental interference in his case, which undermined the

truth-determining process, and that his trial counsel acted ineffectively by not

calling Detective Pitts at trial “to determine his full level of participation in the

interrogation/interview process in [Appellant’s] case.” Id. Appellant further

stated that Detective Pitts and Detective Glenn questioned both he and Ms.

                                        -5-
J-S04011-22



Seddon “to persuade the answers they wanted out of [them].” Id. at 8. He

claimed that the detectives “fully told [him] what they knew [his] part was,

and how [he] could help himself and them by admitting to doing the things

Ms. Seddon said [he] did with her in her [second] or [third] version of the

situation.” Id. Appellant claimed he felt “coerced” into providing the answers

the detectives wanted.     Id.   Appellant insisted that he did not realize the

seriousness of the detectives’ coercion until he learned of Detective Pitts’

misconduct in other cases.

      On March 31, 2021, the PCRA court issued a Pa.R.Crim.P. 907 notice of

its intent to dismiss Appellant’s petition as being untimely filed. Appellant filed

a pro se response, stating that he received a notice from the District Attorney’s

Office regarding Detective Pitts’ misconduct, and that he thereafter filed his

PCRA petition raising these newly-discovered facts in order to meet the

timeliness exception. See Pro Se Response to Rule 907 Notice, 4/19/21, at 1

(unnumbered). Notwithstanding Appellant’s response, on May 17, 2021, the

PCRA court issued an order dismissing his petition. He filed a timely, pro se

notice of appeal, and he also timely complied with the PCRA court’s order to

file a Pa.R.A.P. 1925(b) concise statement of errors complained of on appeal.

The court thereafter filed a Rule 1925(a) opinion.

      Herein, Appellant states two issues for our review:

      1. Did the PCRA [c]ourt err by denying Appellant’s [p]etition in
      light of the [n]ewly[-d]iscovered [e]vidence provided by the
      District Attorney’s Office establishing Detective James Pitt[s’]
      reputation for habitually coercive conduct towards witnesses
      during custodial interrogations?

                                       -6-
J-S04011-22


      2. Did the PCRA [c]ourt abuse its discretion by failing to weigh the
      sufficiency of the [n]ewly[-d]iscovered [e]vidence provided by the
      District Attorney’s Office that may have affected the fairness and
      outcome of … Appellant’s trial?

Appellant’s Brief at 5.

      This Court’s standard of review regarding an order denying a petition

under the PCRA is whether the determination of the PCRA court is supported

by the evidence of record and is free of legal error.      Commonwealth v.

Ragan, 923 A.2d 1169, 1170 (Pa. 2007). We must begin by addressing the

timeliness of Appellant’s petition, because the PCRA time limitations implicate

our jurisdiction and may not be altered or disregarded in order to address the

merits of a petition. See Commonwealth v. Bennett, 930 A.2d 1264, 1267

(Pa. 2007). Under the PCRA, any petition for post-conviction relief, including

a second or subsequent one, must be filed within one year of the date the

judgment of sentence becomes final, unless one of the following exceptions

set forth in 42 Pa.C.S. § 9545(b)(1)(i)-(iii) applies:

      (b) Time for filing petition.--

         (1) Any petition under this subchapter, including a second
         or subsequent petition, shall be filed within one year of the
         date the judgment becomes final, unless the petition alleges
         and the petitioner proves that:

           (i) the failure to raise the claim previously was     the
           result of interference by government officials with   the
           presentation of the claim in violation of             the
           Constitution or laws of this Commonwealth or          the
           Constitution or laws of the United States;

           (ii) the facts upon which the claim is predicated were
           unknown to the petitioner and could not have been
           ascertained by the exercise of due diligence; or



                                      -7-
J-S04011-22


            (iii) the right asserted is a constitutional right that was
            recognized by the Supreme Court of the United States
            or the Supreme Court of Pennsylvania after the time
            period provided in this section and has been held by
            that court to apply retroactively.

42 Pa.C.S. § 9545(b)(1)(i)-(iii). Additionally, at the time Appellant’s petition

was filed, section 9545(b)(2) required that any petition attempting to invoke

one of these exceptions “be filed within one year of the date the claim could

have been presented.” 42 Pa.C.S. § 9545(b)(2).

      Here, Appellant’s judgment of sentence became final in 2011 and thus,

his petition filed in 2021 is facially untimely. For this Court to have jurisdiction

to review the merits thereof, Appellant must prove that he meets one of the

exceptions to the timeliness requirements set forth in 42 Pa.C.S. § 9545(b).

      Instantly, Appellant argues that he meets the after-discovered facts

exception of section 9545(b)(1)(ii) based on his discovery of Detective Pitts’

and Detective Glenn’s misconduct in other criminal cases. Specifically, in his

appellate brief, Appellant states that on November 2, 2020, the Philadelphia

District Attorney’s Office sent him a letter notifying him that Detective Pitts

was “under investigation for various abuses and violations of law that could

have had a direct impact on [A]ppellant’s case.”         Appellant’s Brief at 12.

Appellant claims that, “[s]hortly thereafter, [he] discovered an article

implicating … []Detective … Glenn[] as being under investigation for the same

unlawful tactics as Detective Pitts,” which compelled Appellant to file his

present petition on January 19, 2021. Id. Appellant contends that he could

not have discovered the information about Detectives Pitts’ and Glenn’s


                                       -8-
J-S04011-22



misconduct earlier with the exercise of due diligence, and that the allegations

against these two detectives demonstrate that they coerced both his and Ms.

Seddon’s inculpatory statements.               Appellant stresses that Ms. Seddon

changed her version of events several times until she was interviewed by the

detectives. He explains:

       Detective … Pitts and Detective … Glenn coordinated to interrogate
       [A]ppellant and Ms. Seddon, identifying them both as drug
       addicts, pressured and coerced them to bring the case to a quick
       end by filling in the blanks and asking the same questions over
       and over until the desired answers were repeated as proclaimed
       by the [d]etectives, and thereafter Detective … Glenn reduced
       those questions and answers to writing in a manner that would
       seal the fate of [A]ppellant. Furthermore, Detective … Glenn took
       great care to correct and ensure [A]ppellant repeated back the
       desired answers, assuring [A]ppellant that this was the only way
       to help himself. No recordings were made or attempted.

Id. at 15. Appellant avers that the misconduct of Detectives Pitts and Glenn

in other cases, which he just discovered in November of 2020, supports that

the detectives coerced his and Ms. Seddon’s inculpatory statements in this

case. Therefore, he insists that the PCRA court should have at the very least

conducted an evidentiary hearing, if not granted him a new trial.

       In rejecting Appellant’s claim, the PCRA court concluded that Appellant

had failed to prove that he satisfied section 9545(b)(2) because he did not

state “when he learned about any proceedings or reputational matters

regarding … [D]etective [Pitts].” PCRA Court Opinion (PCO), 7/14/21, at 3.1
____________________________________________


1We recognize that the PCRA court erroneously stated that section 9545(b)(2)
required Appellant’s claim be raised within 60 days of the date on which it
(Footnote Continued Next Page)


                                           -9-
J-S04011-22



The court observed that Appellant’s “entire claim to the timeliness exception

is that he learned about [Detective] Pitts’ alleged involvement and misconduct

in his case only when the District Attorney sent [Appellant] information; he

does not say, however, when or why this communication occurred.” Id. at 3-

4.

       After carefully reviewing Appellant’s pro se petition, we are compelled

to agree with the PCRA court.           While Appellant specifically states that he

received the District Attorney’s letter informing him of Detective Pitts’

misconduct on November 20, 2020, and he attaches to his brief a copy of that

letter to confirm its date, he did not provide this information or documentation

to the PCRA court with his pro se petition. Appellant also did not state, or

provide any documentation to support, when he learned of the allegations of

misconduct against Detective Glenn. Therefore, we must agree with the PCRA

court that Appellant failed to demonstrate that he met the one-year

requirement of section 9545(b)(2).2
____________________________________________


could have first been discovered. Id. at 3. The language of section
9545(b)(2) was amended, effective December 24, 2018, to require that a
petition “be filed within one year of the date the claim could have been
presented.” 42 Pa.C.S. § 9545(b)(2). That amendment applies to any claims
arising on or after December 24, 2017. Therefore, it clearly encompasses
Appellant’s present claim.

2 We note that the Commonwealth concludes that Appellant met the after-
discovered facts exception, but that his “substantive claim of after-discovered
evidence does not entitle him to relief.” Commonwealth’s Brief at 16.
However, the Commonwealth acknowledges that Appellant “did not attach the
[District Attorney’s] letter to his petition or include the date on which he
(Footnote Continued Next Page)


                                          - 10 -
J-S04011-22



       In any event, even had Appellant met the after-discovered facts

exception, we would agree with the Commonwealth that he is not entitled to

the relief of a new trial premised on Detective Pitts’ misconduct in other cases.

As the Commonwealth aptly explains:

       [Appellant] claims that he is entitled to a new trial because after-
       discovered evidence shows that Detective Pitts coerced co-
       conspirator [Ms.] Seddon to provide a false statement
       incriminating [Appellant], which was used against him at trial.
       Because [Ms.] Seddon did not recant that statement at trial, and
       because [Appellant] has not alleged to have discovered any new
       information leading him to believe that [Ms.] Seddon’s statement
       was coerced, his claim is meritless.           Moreover, because
       [Appellant] confessed in a statement secured by a different
       detective outside of Detective Pitts’[] presence, it is unlikely that
       evidence of Detective Pitts’ alleged misconduct in other cases
       would have affected the outcome of [Appellant’s] trial.

       To be eligible for post-conviction relief based on after-discovered
       evidence, [Appellant] was required to “demonstrate by a
       preponderance of the evidence” that the evidence: (1) was
       discovered after he pleaded guilty and could not have been
       obtained beforehand “through reasonable diligence;” (2) is “not
       cumulative;” (3) would not be “used solely to impeach credibility;”
       and (4) “would likely compel a different” result. Commonwealth
       v. Fears, 250 A.3d 1180, 1191 (Pa. 2021)). “The proposed
       evidence must be producible and admissible.” Commonwealth
       v. Ford, 141 A.3d 547, 557 (Pa. Super. 2016).
____________________________________________


received it.” Id. We cannot agree with the Commonwealth that Appellant’s
“attach[ing] it to his appellate brief” cures his error of not presenting the letter
to the PCRA court, or even stating on what date he received it. Id. It is well-
settled that we cannot consider any documents not contained in the certified
record. See Bennyhoff v. Pappert, 790 A.2d 313, 318 (Pa. Super. 2001)
(stating “[i]t is black letter law in this jurisdiction that an appellate court
cannot consider anything which is not part of the record in [the] case”). We
also must deem waived any claims that were not first presented to the PCRA
court. See Pa.R.A.P. 302(a) (“Issues not raised in the lower court are waived
and cannot be raised for the first time on appeal.”).


                                          - 11 -
J-S04011-22


     In Commonwealth v. Epps, 240 A.3d 640 (Pa. Super. 2020),
     this Court considered a claim similar to that presented by
     [Appellant] here.       The petitioner in Epps raised an after-
     discovered evidence claim premised on his recent discovery that
     a detective who did not testify at his trial, but who did interview
     two testifying witnesses, had “coerce[d] inculpatory statements
     from witnesses in other cases.” [Id.] … at 653 (emphasis in
     original). [Epps] supported his claim by citing the first witness’s
     “trial testimony that her initial statement did not mention [him] at
     all” and that she only identified him after further questioning. Id.
     Conversely, [Epps] did not cite “anything in the record to support
     his claim of possible police coercion” with regard to the second
     witness[.] Id. at 654. In rejecting the petitioner’s claim, this
     Court found that it lacked any evidentiary basis in the record. See
     id. The first witness’s trial testimony established that although
     she initially lied, “she then wanted to tell the truth and cooperate
     with police after they obtained her cell phone records showing her
     communication with [the petitioner].” Id. Similarly, the record
     showed that the second witness “entered an open guilty plea to
     several charges for his role in [the petitioner’s] case and that, as
     part of his plea agreement, [he] testified in court as a
     Commonwealth witness.” Id. Moreover, even assuming that
     evidence of the detective’s misconduct was admissible, this Court
     held that “it could only be used to impeach the credibility” of the
     two witnesses and[,] therefore[,] could not “form the basis for an
     after-discovered evidence claim in this case.” Id.

     Similarly, [Appellant’s] claim here lacks support in the record.
     Like the petitioner in Epps, [Appellant] only supports his claim
     that Detective Pitts coerced [Ms.] Seddon’s third, inculpatory
     statement by citing [Ms.] Seddon’s initial failure to identify
     [Appellant] as a participant in the crime[,] and by citing Detective
     Pitts’[] allegedly coerced statements from witnesses in other
     cases. [Epps,] 240 A.3d at 653; see Brief for Appellant[] [at] 22.
     However, [Ms.] Seddon, like the first witness in Epps, explained
     in her testimony that she initially failed to identify [Appellant] as
     the true perpetrator because she was “scared and high,” and that
     her third statement was “the truth.” []N.T.[ Trial] … [at] 73, 83[];
     see [Epps,] 240 A.3d at 654. Like the second witness in Epps,
     [Ms.] Seddon entered a plea agreement for charges stemming
     from her participation in [Appellant’s] crimes, conditioned on her
     testifying against [Appellant]. []N.T.[Trial] … [at] 58–59[]; see
     [Epps,] 240 A.3d at 654. Moreover, like both witnesses in Epps,
     [Ms.] Seddon testified consistently with her statement to


                                    - 12 -
J-S04011-22


       Detective Pitts, who did not testify at trial. See Epps, 240 A.3d
       at 654; []N.T.[ Trial] … [at] 83). [Appellant] does not allege to
       have discovered new information related to this case suggesting
       that [Ms.] Seddon’s statement to Detective Pitts was coerced.
       Consequently, even if evidence of Detective Pitts’[] misconduct in
       other cases were admissible in [Appellant’s] trial, it could have
       only impeached [Ms.] Seddon’s credibility and[,] therefore[, it]
       cannot “form the basis for an after-discovered evidence claim in
       this case.” Epps, 240 A.3d at 654.

       Furthermore, [Appellant’s] conviction did not rely solely on [Ms.]
       Seddon’s testimony. Rather, the Commonwealth also introduced
       into evidence [Appellant’s] own confession, which was secured by
       a non-suspect detective[3] outside of the presence of Detective
       Pitts hours before Detective Pitts interrogated [Ms.] Seddon.
       []N.T. [Trial] … [at] 180–82, 198–99[]. Evidence of Detective
       Pitts’[] misconduct in other cases would not have undermined the
       validity of [Appellant’s] confession in this case. Consequently,
       [Appellant] failed to establish that this evidence “would likely
       compel a different” result. Fears, 250 A.3d at 1191. Accordingly,
       his claim is meritless.

Commonwealth’s Brief at 17-20 (emphasis in original). We would agree with

the   Commonwealth’s         argument      and     conclude   that   Appellant   cannot

demonstrate that a new trial is warranted based on the after-discovered

evidence of Detective Pitts’ misconduct in other cases.

       The same is true regarding Appellant’s allegations of misconduct by

Detective Glenn. Appellant claims that “he demonstrated that a miscarriage

of justice occurred in his case via an unruly interrogation and forced confession

by Detective … Glenn….”          Appellant’s Brief at 14.      He further claims that

Detective Glenn “pressured and coerced” him into confessing “by filling in the

____________________________________________


3 We disagree with this characterization by the Commonwealth, given that
Appellant raised allegations against Detective Glenn in his pro se PCRA petition
and in his brief on appeal. However, we address why Appellant’s allegations
against Detective Glenn also would not warrant a new trial, infra.

                                          - 13 -
J-S04011-22



blanks and asking the same questions over and over until the desired answers

were repeated….”    Id. at 15.   Appellant stresses that he initially told the

detective “that he had nothing to do with the crime,” but he ultimately

confessed after he was “interrogated for another 30 to 45 minutes and coerced

into saying what was suggested by … Detective[] … Glenn.” Id. at 15-16.

      We are unconvinced that the jury would have likely reached a different

result had they known about Appellant’s allegations of misconduct against

Detective Glenn. First, Appellant provides little detail about how Detective

Glenn coerced, pressured, and/or forced him to confess, or what misconduct

Detective Glenn allegedly committed in other cases that mirrors the

detective’s improper tactics in Appellant’s case. Instead, Appellant mentions

only that the detective interrogated him for an extra 30 to 45 minutes after

Appellant initially denied involvement in the crime, and that the detective

asked him the same questions repeatedly.        Neither of these interrogation

tactics amounts to misconduct.       Appellant also does not explain what,

specifically, he said in his statement that was untrue or coerced. Thus, even

had Appellant’s petition met a timeliness exception, we would conclude that

his substantive claims do not warrant relief.

      Order affirmed.




                                    - 14 -
J-S04011-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/18/2022




                          - 15 -